DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 5 and 7-9 are pending. Claim 6 has been canceled. Claims 5 and 9 have  been amended. 
Response to Arguments
Applicant’s arguments with respect to claims 5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Byon et al. (US 9,091,487 B2), hereafter referred to as “Byon,” in view of Sugawara (JP 2011027285 A), and Nording (5,799,395), hereafter referred to as “Nording.” 
Regarding Claim 5: Byon teaches a double pipe (abstract, lines 1-4, title, see Figures 8D and 8E) comprising an inner pipe (10) having an interior configured to allow a low-pressure first fluid flow therethrough (12) and an outer pipe (20) having the inner pipe (10) in its interior (see Figures 8D to 8E), the outer pipe (20) being configured to allow a high-pressure second fluid to flow (30) between the inner pipe and the outer pipe (Column 7, lines 14-20), further comprising: a bent portion (see Figure 8E) formed by bending the inner pipe (10) and the outer pipe (20).
Byon fails to teach wherein the inner pipe has a plate member extending in a longitudinal direction so as to partition the interior of the inner pipe into a plurality of chambers, and the plate member has a helical shape along the longitudinal direction, the plate member being in contact with an inner part, including an inner circumferential 
Sugawara teaches wherein an inner pipe (3) has a plate member (41) extending in a longitudinal direction so as to partition the interior of the inner pipe (3) into a plurality of chambers (see Figure 7), and the plate member (41) has a helical shape (4a) along the longitudinal direction (see Figure 8), the plate member (41) being in contact with an inner part (at 4a, see Figure 7), including an inner circumferential portion and an outer circumferential portion (see Figure 7), of the inner pipe (3) at the bent portion (see Figure 7), wherein a gap (see Figure 7 at 4b) is formed between the plate member (41) at its largest width (see Figure 9) and the inner pipe (3) in a region other than the bent portion (see 4b in Figure 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the inner pipe has a plate member extending in a longitudinal direction so as to partition the interior of the inner pipe into a plurality of chambers, and the plate member has a helical shape along the 
Byon modified supra fails to teach a plate thickness of the inner pipe is thinner than a plate thickness of the outer pipe.
Nording teaches a plate thickness of an inner pipe (Column 1, lines 32-40) is thinner than a plate thickness of an outer pipe (Column 1, lines 32-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plate thickness of the inner pipe is thinner than a plate thickness of the outer pipe to the structure of Byon modified supra as taught by Nording in order to advantageously provide the configuration needed to withstand the stresses on the inner pipe over the length of the double wall (Column 3, lines 49-57 of Nording). 
Regarding Claim 7: Byon modified supra further teaches wherein the inner pipe (10 of Byon) and the plate member (41 having 4a and 4b of Sugawara) are formed separately (41 of Sugawara is an insert, paragraph [0066], lines 1-5).
Regarding Claim 8: Byon modified supra further teaches wherein a helical periodicity of the plate member (41 having 4a and 4b of Sugawara) is longer than an 
Regarding Claim 9: Byon modified supra further teaches wherein the plate member (41 of Sugawara) has a width (see Figure 9 of Sugawara) in the radial direction of the inner pipe (10 of Byon) smaller than an inner diameter of the inner pipe (10 of Byon) in the region other than the bent portion (in the flat sections, see 4b in Figure 7 of Sugawara, paragraph [0064], lines 1-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raisanen (4,794,980). 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763